DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Priority is not acknowledged because papers submitted under 35 U.S.C. 119(a)-(d), have not been received and placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-11 and 14-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chun Patent Application No. :( US 2020/0015192 A1) hereinafter referred as Chun.
For claim 1, Chun teaches a device access method implemented by a mobility management entity, wherein the device access method comprises: 
obtaining a first identifier of a remote device and a second identifier of a relay device (paragraph [0011], lines 1-13); 
determining, based on the first identifier or the second identifier, to allow the remote device to access a network using the relay device (paragraph [0012], lines 1-13) and (paragraph [0013], lines 10-14); and 
sending, in response to the determining, a registration success message to the remote device using the relay device (s1307 fig. 13 )( paragraph [0219] lines 1-13 disclosing the session  creation for the remote UE, the MME of the remote UE sends Association Requests to the MME of the relay UE based on the information delivered from the eNB. This step is used to request association between the MME that serves the remote UE, the MME that serves the relay UE, the remote UE, and the relay UE. In other words, the MME of the remote UE may be aware of the MME of the relay UE based on the information delivered from the eNB and provides information about the remote UE, information about the associated relay UE, and/or information there to the MME of the relay UE).  
For claim 2, Chun teaches the device access method, wherein obtaining the first identifier and the second identifier comprises: receiving a first registration request message from the remote device, wherein the first registration request message comprises the first identifier and the second identifier ( paragraph [0013] lines 7-10); receiving a first message from an access gateway function (AGF) entity, wherein the first message comprises the second identifier and a second registration request message, and wherein the second registration request message comprises the first identifier (paragraph [0012] lines 7-12);  receiving, from the AGF entity, a second message that comprises a line identifier and a third registration request message that comprises the first identifier; and obtaining the second identifier based on the line identifier; or  receiving, from the AGF entity, a fourth registration request message that comprises the first identifier and the line identifier; and obtaining the identifier of the relay device based on the line identifier ( paragraph [0014] lines 1-14).  
For claim 3, Chun teaches the device access method, wherein determining to allow the remote device to access the network using the relay device comprises: obtaining, based on the second identifier, second context information of the relay device or  second subscription data of the relay device; and either determining, based on the second context information or  the second subscription data, that the relay device allows the remote device to access the network using the relay device or  determining, based on the second context information, that a first access point at which the relay device is currently located allows the remote device to access the network using the first access point; obtaining first subscription data of the remote device based on the first identifier; and either determining, based on the first subscription data, that the remote device is allowed to access the network using the relay device or  determining, based on the first subscription data, that a second access point at which the remote device is currently located allows the remote device to access the network; obtaining, based on the second identifier, the second context information or   the second subscription data; and either determining, based on the second context information or the second subscription data, to allow the remote device to access the network using the relay device or  determining, based on the second context information, that the first access point allows the remote device to access the network using the first access point; or  obtaining, the first subscription data based on the first identifier; and either determining, based on the first subscription data, to allow the remote device to access the network using the relay device or  determining, based on the first subscription data, that the second access point allows the remote device to access the network ( paragraph [0011] lines 1-12) and ( paragraph [0017] lines 1-7) 
For claim 4, Chun teaches the device access method,  wherein after obtaining the first identifier and the second identifier, the device access method further comprises: establishing a correspondence between the remote device and the relay device based on the first identifier and the second identifier; and sending, according to the correspondence, a quality of service (QoS) rule corresponding to a service flow of the remote device to the relay device after sending the registration success message to the remote device, wherein the QoS rule is for performing QoS control on a data packet received from the remote device (paragraph [0067] lines 1-4) and (paragraph [0144] lines 6-17).   
For claim 5, Chun teaches a mobility management entity, comprising:
 a memory configured to store computer-executable instructions; and
 a processor coupled to the memory, wherein, when executed by the processor, the computer-executable instructions cause the mobility management entity to be configured to:
	 obtain a first identifier of a remote device and a second identifier of a relay device (paragraph [0011], lines 1-13);
	determine, based on the first identifier or the second identifier, to allow the remote device to access a network using the relay device (paragraph [0012], lines 1-13) and (paragraph [0013], lines 10-14); and
	send, in response to the determining, a registration success message to the remote device using the relay device  (s1309 and s1304 fig. 13 ) ( paragraph [0216] lines 1-9) and ( paragraph [0221] lines 1-5). 
	For claim 6, Chun teaches the mobility management entity, wherein the computer-executable instructions further cause the mobility management entity to be configured to: receive a first registration request message from the remote device, wherein the first registration request message comprises the first identifier and the second identifier; 4Atty. Docket: 4747-25201 (85460364US06) receive a first message from an access gateway function (AGF) entity, wherein the first message comprises the second identifier  ( paragraph [0013] lines 7-10)and a second registration request message, and wherein the second registration request message comprises the first identifier (paragraph [0012] lines 7-12);   receive, from the AGF entity, a second message that comprises a line identifier and a third registration request message that comprises the first identifier; and obtain the second identifier based on the line identifier; or receive, from the AGF entity, a fourth registration request message that comprises the first identifier and the line identifier; and obtain the second identifier based on the line identifier ( paragraph [0014] lines 1-14).  .  
For claim 7, Chun teaches the mobility management entity, wherein the computer-executable instructions further cause the mobility management entity to be configured to: obtain, based on the second identifier, second context information of the relay device or second subscription data of the relay device; and either determine, based on the second context information or the second subscription data, that the relay device allows the remote device to access the network using the relay device or determine, based on the second context information, that a first access point at which the relay device is currently located allows the remote device to access the network using the first access point; obtain first subscription data of the remote device based on the first identifier; and either determine, based on the first subscription data, that the remote device is allowed to access the network using the relay device or determine, based on the first subscription data, that a second access point at which the remote device is currently located allows the remote device to access the network; 5Atty. Docket: 4747-25201 (85460364US06) obtain the second context information or the second subscription data based on the second identifier; and either determine, based on the second context information or the second subscription data, to allow the remote device to access the network using the relay device or determine, based on the second context information, that the first access point allows the remote device to access the network using the first access point; or obtain the first subscription data based on the first identifier; and either determine, based on the first subscription data, to allow the remote device to access the network using the relay device or determine, based on the first subscription data, that the second access point allows the remote device to access the network  ( paragraph [0011] lines 1-12) and ( paragraph [0017] lines 1-7).  
For claim 8, Chun teaches the mobility management entity, wherein the computer-executable instructions further cause the mobility management entity to be configured to: establish a correspondence between the remote device and the relay device based on the first identifier and the second identifier after obtaining the first identifier and the second identifier; and send, according to the correspondence, a quality of service (QoS) rule corresponding to a service flow of the remote device to the relay device after sending the registration success message to the remote device, wherein the QoS rule is for performing QoS control on a data packet received from the remote device (paragraph [0067] lines 1-4) and (paragraph [0144] lines 6-17).   
For claim 9, Chun teaches a device access system, comprising:
 an access gateway function (AGF) entity; 
a mobility management entity communicatively coupled to the AGF entity and configured to:
 obtain a first identifier of a remote device and a second identifier of a relay device (paragraph [0011], lines 1-13);
determine, based on the first identifier or the second identifier, to allow the remote device to access a network using the relay device (paragraph [0012], lines 1-13) and (paragraph [0013], lines 10-14); and
send, in response to the determining, a registration success message to the AGF entity (s1307 fig. 13 )( paragraph [0219] lines 1-13 disclosing the session  creation for the remote UE, the MME of the remote UE sends Association Requests to the MME of the relay UE based on the information delivered from the eNB. This step is used to request association between the MME that serves the remote UE, the MME that serves the relay UE, the remote UE, and the relay UE. In other words, the MME of the remote UE may be aware of the MME of the relay UE based on the information delivered from the eNB and provides information about the remote UE, information about the associated relay UE, and/or information there to the MME of the relay UE); and 
access gateway function (AGF) entity configured to:
 receive the registration success message from the mobility management entity (s1308 fig. 13 )( paragraph [0220] lines 1-5 discloses the MME of the relay UE keeps information regarding the remote UE (e.g., information about the MME of the remote UE MME) and replies with an Association Response to confirm successful association between the MMEs); and send the registration success message to the remote device using the relay device (s1309 and s1304 fig. 13 ) ( paragraph [0216] lines 1-9) and ( paragraph [0221] lines 1-5). 
For claim 10, Chun teaches the device access system, wherein the AGF entity is further configured to: obtain the first identifier and the second identifier ( paragraph [0013] lines 7-10); and establish a correspondence between the remote device and the relay device based on the first identifier and the second identifier (paragraph [0012] lines 7-12).  
For claim 11, Chun teaches the device access system, wherein the AGF entity is further configured to: receive the first identifier and the second identifier from the relay device; receive, from the relay device, a first message that comprises the first identifier and a source media access control (MAC) address; and obtain the second identifier based on the source MAC address, wherein the source MAC address is a MAC address of the relay device; or 7Atty. Docket: 4747-25201 (85460364US06) receive, from the relay device, a second message that comprises a line identifier and the first identifier; and obtain the second identifier based on the line identifier (paragraph [0012] lines 7-12) and ( paragraph [0013] lines 7-10).  
For claim 14, Chun teaches the device access system, wherein the AGF entity is further configured to: allocate a non-access stratum (NAS) media access control (MAC) address to the remote device after establishing the correspondence between the remote device and the relay device, wherein the NAS MAC address identifies an NAS message; and send the NAS MAC address to the remote device ( paragraph [0142] lines 7-10) and ( paragraph [0144] lines 1-17).  
For claim 15, Chun teaches the device access system, further comprising the relay device, wherein the relay device is configured to: allocate a non-access stratum (NAS) Internet Protocol (IP) address or a local IP address of the remote device to the remote device, wherein the local IP address identifies the remote device, and wherein the NAS IP address identifies an NAS message; and send the NAS IP address or the local IP address to the remote device ( paragraph [0142] lines 7-10) and ( paragraph [0144] lines 1-17).  
For claim 16, Chun teaches the device access system, further comprising the relay device, wherein the relay device is configured to: allocate a non-access stratum (NAS) media access control (MAC) address to the remote device, wherein the NAS MAC address identifies an NAS message; and send the NAS MAC address to the remote device ( paragraph [0132] lines 1-10).  
For claim 17, Chun teaches the device access system,  further comprising the relay device, wherein the relay device is configured to: receive the first identifier and the second identifier that are from the remote device; and send the first identifier and the second identifier to the AGF entity; or receive the first identifier from the remote device; and send the first identifier and the second identifier to the AGF entity  device (paragraph [0012], lines 1-13) and (paragraph [0013], lines 10-14).
For claim 18, Chun teaches a device access method, comprising: 
obtaining, by a mobility management entity, a first identifier of a remote device and a second identifier of a relay device (paragraph [0011], lines 1-13); 9Atty. Docket: 4747-25201 (85460364US06) 
determining, by the mobility management entity based on at least one of the first identifier or the second identifier, to allow the remote device to access a network using the relay device (paragraph [0012], lines 1-13) and (paragraph [0013], lines 10-14); 
sending, by the mobility management entity, a registration success message to an access gateway function entity(s1307 fig. 13 )( paragraph [0219] lines 1-13 disclosing the session  creation for the remote UE, the MME of the remote UE sends Association Requests to the MME of the relay UE based on the information delivered from the eNB. This step is used to request association between the MME that serves the remote UE, the MME that serves the relay UE, the remote UE, and the relay UE. In other words, the MME of the remote UE may be aware of the MME of the relay UE based on the information delivered from the eNB and provides information about the remote UE, information about the associated relay UE, and/or information there to the MME of the relay UE); 
receiving, by the access gateway function entity, the registration success message from the mobility management entity (s1308 fig. 13 )( paragraph [0220] lines 1-5 discloses the MME of the relay UE keeps information
regarding the remote UE (e.g., information about the MME of the remote UE MME) and replies with an Association Response to confirm successful association between the MMEs); and 
sending, by the access gateway function entity, the registration success message to the remote device using the relay device  (s1309 and s1304 fig. 13 ) ( paragraph [0216] lines 1-9) and ( paragraph [0221] lines 1-5).  
For claim 19, Chun teaches the device access method, further comprising: obtaining, by the access gateway function entity, the first identifier and the second identifier  (paragraph [0012] lines 7-12) and ( paragraph [0013] lines 1-10); and establishing, by the access gateway function entity, a correspondence between the remote device and the relay device based on the first identifier and the second identifier (s1309 and s1304 fig. 13 ) ( paragraph [0216] lines 1-9) and ( paragraph [0221] lines 1-5).  
For claim 20, Chun teaches the device access method, wherein obtaining the first identifier and the second identifier comprises: receiving, by the mobility management entity, a first registration request message from the remote device, wherein the first registration request message comprises the first identifier and the second identifier ( paragraph [0013] lines 7-10); receiving, by the mobility management entity, a first message from the access gateway function entity, wherein the first message comprises the second identifier and a second registration request message, and wherein the second registration request message comprises the first identifier(paragraph [0012] lines 7-12); 10Atty. Docket: 4747-25201 (85460364US06) receiving, by the mobility management entity, a second message from the access gateway function entity, wherein the second message comprises a line identifier and a third registration request message, and wherein the third registration request message comprises the first identifier; and obtaining, by the mobility management entity, the second identifier based on the line identifier; or receiving, by the mobility management entity, a fourth registration request message from the access gateway function entity, wherein the fourth registration request message comprises the first identifier and the line identifier; and obtaining, by the mobility management entity, the second identifier based on the line identifier ( paragraph [0014] lines 1-14).  
For claim 21, Chun teaches the device access method, wherein determining to allow the remote device to access the network using the relay device comprises: obtaining, by the mobility management entity, second context information of the relay device or second subscription data of the relay device based on the second identifier; and either determining, by the mobility management entity based on the second context information or the second subscription data, that the relay device allows the remote device to access the network using the relay device; or determining, by the mobility management entity based on the second context information, that an access point at which the relay device is currently located allows the remote device to access the network using the access point; or obtaining, by the mobility management entity, first subscription data of the remote device based on the first identifier; and either determining, by the mobility management entity based on the first subscription, that the remote device is allowed to access the network using the relay device; 11Atty. Docket: 4747-25201 (85460364US06) or determining, by the mobility management entity based on the first subscription data, that a second access point at which the remote device is currently located allows the remote device to access the network; or obtaining, by the mobility management entity, the second context information or the second subscription data based on the second identifier; and either determining, by the mobility management entity based on the second context information or the second subscription data, to allow the remote device to access the network using the relay device; or determining, by the mobility management entity based on the second context information, that the access point at which the relay device is currently located allows the remote device to access the network using the access point; or obtaining, by the mobility management entity, first subscription data device based on the first identifier; and either determining, by the mobility management entity based on the first subscription data, to allow the remote device to access the network using the relay device; or determining, by the mobility management entity based on the first subscription data, that the second access point at which the remote device is currently located allows the remote device to access the network ( paragraph [0011] lines 1-12) and ( paragraph [0017] lines 1-7).    
For claim 22, Chun teaches the device access method, further comprising: receiving, by the relay device, the first identifier and the second identifier that are from the remote device; and sending, by the relay device, the first identifier and the second identifier to the access gateway function entity (paragraph [0012] lines 7-12) and ( paragraph [0013] lines 1-10); or 12Atty. Docket: 4747-25201 (85460364US06) receiving, by the relay device, the first identifier from the remote device; and sending, by the relay device, the first identifier and the second identifier to the access gateway function entity (s1309 and s1304 fig. 13 ) ( paragraph [0216] lines 1-9) and ( paragraph [0221] lines 1-5).  
Allowable Subject Matter
Claims 12-13 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20180295556-A1
BAEK; Youngkyo
US-20090185538-A1
Choi; Hyo Hyun
US-20070086581-A1
Zhu; Dongming
US-20150112758-A1
Garcia; Steven Charles
US-8935374-B2
Hao; Zhenwu
US-20120008554-A1
Kim; Dae Joong

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642